LatimeR, Judge
(concurring) :
I concur.
In joining with my associates, I consider it worthwhile to elaborate slightly on the issue of prejudice. Undoubtedly trial counsel’s tactics in pursuing a line of questioning to which a witness was claiming a privilege would cause any reasonable person to infer the answers, if given, would be favorable to the prosecution. That inference would add to the strength of the Government’s case and corroborate facts found in accused’s confession over which there was an issue of involuntariness. Accused testified on that question, and the stronger the independent evidence of guilt, the greater the probability the court-martial would give no credence to the testimony of the accused.